Rule 409. Offers to Pay Medical and Similar ExpensesEvidence of furnishing, promising to pay, or offering to pay medical, hospital, or similar expenses resulting from an injury is not admissible to prove liability for the injury. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1933; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The considerations underlying this rule parallel  those underlying Rules 407 and 408, which deal respectively with  subsequent remedial measures and offers of compromise. As stated in  Annot., 20 A.L.R.2d 291, 293: “[G]enerally, evidence of payment of medical,  hospital, or similar expenses of an injured party by the opposing party,  is not admissible, the reason often given being that such payment or  offer is usually made from humane impulses and not from an admission of  liability, and that to hold otherwise would tend to discourage  assistance to the injured person.” Contrary to Rule 408, dealing with offers of  compromise, the present rule does not extend to conduct or statements  not a part of the act of furnishing or offering or promising to pay.  This difference in treatment arises from fundamental differences in  nature. Communication is essential if compromises are to be effected,  and consequently broad protection of statements is needed. This is not  so in cases of payments or offers or promises to pay medical expenses,  where factual statements may be expected to be incidental in nature. For rules on the same subject, but phrased in terms  of “humanitarian motives,” see Uniform Rule 52; California Evidence  Code §1152; Kansas Code of Civil Procedure §60–452; New Jersey Evidence  Rule 52. Committee Notes on Rules—2011 Amendment The language of Rule 409 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.